Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 7-15, 18-20 are pending in the instant application.
Allowable Subject Matter
Claims 1-4, 7-15, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Amendments are noted and claim objections are withdrawn.  The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 1, the prior art fails to teach or suggest: determining, in response to enablement of the link aggregation function, a link selection strategy via the kernel layer, and establishing a mapping relation between data streams and wireless links according to the link selection strategy to transmit data stream on a designated link; and
determining, according to a transmission rate of the first wireless link and a transmission rate of each of the at least one second wireless link, the link selection strategy via the kernel layer comprising:
obtaining a first peak transmission rate of the first wireless link and a first peak transmission rate of each of the at least one second wireless link at a current time point via the kernel layer;
determining, according to the first peak transmission rate of the first wireless link, a data stream allocation weight for the first wireless link via the kernel layer, and
determining, according to the first peak transmission rate of each of the at least one second wireless link, a data stream allocation weight for each of the at least one second wireless link via the kernel layer; and
determining, according to the data stream allocation weight for the first wireless link and the data stream allocation weight for each of the at least one second wireless link, the link selection strategy via the kernel layer., in combination with the remaining limitations of the claim.

Regarding independent Claim 13, the prior art fails to teach or suggest: determine, in response to enablement of the link aggregation function a link selection strategy via the kernel layer, and establish a mapping relation between data streams and wireless links according to the link selection strategy to transmit data stream on a designated link; and
determine, according to a transmission rate of the first wireless link and a transmission rate of each of the at least one second wireless link, the link selection strategy via the kernel layer comprising:
obtain a first peak transmission rate of the first wireless link and a first peak transmission rate of each of the at least one second wireless link at a current time point via the kernel layer;
determine, according to the first peak transmission rate of the first wireless link, a data stream allocation weight for the first wireless link via the kernel layer, and determine, according to the first peak transmission rate of each of the at least one second wireless link, a data stream allocation weight for each of the at least one second wireless link via the kernel layer; and
determine, according to the data stream allocation weight for the first wireless link and the data stream allocation weight for each of the at least one second wireless link, the link selection strategy via the kernel layer, in combination with the remaining limitations of the claim.

Regarding independent Claim 20, the prior art fails to teach or suggest: obtain, in response to a target data package to be transmitted, a link identifier in the target data package via the kernel layer;
determine a target wireless link corresponding to the link identifier in the target data package via the kernel layer, wherein the target wireless link is one of the first wireless link and the at least one second wireless link;
transmit the target data package on the target wireless link via the kernel layer;
determine, in response to determining that the target data package is in cache status, a target data stream corresponding to the target data package via the kernel layer, and determine the target wireless link corresponding to the target data stream via the kernel layer; and
query a routing table via the kernel layer to add the link identifier of the target wireless link to the target data package., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-



/Siren Wei/
Patent Examiner
Art Unit 2467